    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

BRIAN MICHAEL WATERMAN,                     )
                                            )
                         Plaintiff,         )
                                            )
      vs.                                   )     Case No. 18-3092-JWB-KGG
                                            )
DAVID GROVES, et al.,                       )
                                            )
                         Defendants.        )
                                            )

                         MEMORANDUM & ORDER

      On January 21, 2021, the Court held a telephone hearing with the parties to

address the following motions currently pending before the undersigned Magistrate

Judge:

            1.     Plaintiff’s Motion to Compel Defendant Tippie
                   (Doc. 195);
            2.     Plaintiff’s Motion for Order on Indigent
                   Subpoenas (Doc. 206);
            3.     Plaintiff’s Motion to Compel (Doc. 207);
            4.     Defendant’s Motion to Strike Plaintiff’s Request
                   for Admission (Doc. 208);
            5.     Plaintiff’s Motion for Indigent Subpoenas (Doc.
                   213);
            6.     Plaintiff’s Motion for Defendants to Produce Sent
                   Admissions (Doc. 214);
            7.     Plaintiff’s Motion for Court Order to Produce
                   Subpoena Information (Doc. 215); and
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 2 of 14




             8.    Plaintiff’s Motion to Continue Case After Larned
                   (Doc. 216).1

Defendants Michelle Tippie, Amanda Phillips, and Judah Ellis appeared through

counsel, Jeffrey Kuhlman. Defendant Kristin Wagner appeared through counsel,

Paul Breer. Defendant Danny Davis appeared through counsel, Deborah Johnson.

Plaintiff appeared pro se. Having heard arguments from the parties and having

considered their written submissions, the Court is prepared to rule on the motions

herein.

      A.     Plaintiff’s Motion to Compel Defendant Tippie (Doc. 195) and
             Plaintiff’s Motion to Compel (Doc. 207).

      Plaintiff moved to compel Defendant Tippie to produce discovery that he

has “requested several times through the Courts, emails, letters to the Defendants

to produce discovery.” (Doc. 195.) According to Plaintiff,

             Defendant has refused to provide the 6 DVDs, all 3
             booking cameras of Count I in case NO 18-cv-3135-
             JWB-KGG, General requests, medical requests, inmate
             coordinator requests from 1-1-2017 thru 12-31-2018,
             disciplinary hearing policy, in compatible policies,
             religious policies, inmate rooster [sic] for E-pod in
             August 2017 Sept 2017, the full body camera on 4-22-
             2018, the body camera of Amanda Phillips and Julia
             West when they escort me out of C-pod to Seg 2, then
             take me to medical cell 1 full body camera. All mail
             logs.

1
 The following motions remain pending before the District Court and are not impacted
by this Order: Defendant Davis’s Motion to Dismiss (Doc. 153), Defendant Wagner’s
Motion to Dismiss (Doc. 155), Motion to Supplement Pleading (Doc. 194), and
Plaintiff’s Motion for Reconsideration (Doc. 227).
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 3 of 14




(Id.)2

               1.     DVDs and booking footage.

         Plaintiff indicated it was his understanding that the Court previously ruled he

could have the DVDs and booking footage. The Court informed Plaintiff that no

such prior ruling had occurred. The Court reminded Plaintiff that the consolidated

cases relate to two general issues: 1) claims relating to Plaintiff’s diet and 2)

claims relating to his segregation. The Court explained to Plaintiff that the DVDs

are irrelevant to the claims and defenses that remain at issue in these consolidated

cases. Defense counsel indicated that the DVDs relate to Plaintiff’s criminal case,

not these civil matters. The Court also explained that prior Orders in this case had

specifically held that the DVDs are irrelevant to the claims in the present civil

lawsuit. (See e.g., Docs. 158, 159.) This portion of Plaintiff’s motion was,

therefore, DENIED.

               2.     Medical requests.

         This category relates to records of Plaintiff’s requests for medical assistance.

Plaintiff indicated he has received this information from Defendant Wagner. As

such, this portion of the motion is found to be MOOT.


2
  Information sought by Plaintiff’s additional Motion to Compel is largely duplicative of
the initial Motion to Compel. (Compare Docs. 195, 207.) As such, categories of
information 1. – 11. are addressed in turn by the Court as to both motions to Compel.
Categories 12. and 13. were raised only in regard to Doc. 207.
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 4 of 14




             3.     Inmate coordinator requests.

      Counsel for Defendant Tippie indicated that certain responsive documents

were previously produced, despite the ambiguous and open-ended nature of

Plaintiff’s underlying request (which apparently did not include the phrase “inmate

coordinator requests). That stated, Defendant agrees to pull inmate coordinator

requests from the requested period of 1/1/2017 through 12/31/2018. This portion

of Plaintiff’s motion is, therefore, GRANTED.

             4.     General requests.

      The Court finds that Plaintiff’s “general requests” category, as worded, is

overly broad and ambiguous. Defendant’s objection is sustained and this portion

of Plaintiff’s motion is DENIED.

             5.     Disciplinary hearing policy.

      Defendant has agreed to produce policies regarding disciplinary hearings.

This portion of Plaintiff’s motion is GRANTED.

             6.     Incompatible policies.

      Plaintiff next seeks “in compatible [sic] policies,” which are policies that

relate to an inmate’s interaction with other inmates with whom they are deemed to

be incompatible – or as Plaintiff states, when it is deemed “they can’t be around

that person.” Plaintiff argues this is relevant to his religious practices claim as he

was not allowed to attend religious services because of the presence of African
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 5 of 14




American inmates, with all of whom Plaintiff allegedly had been deemed to be

incompatible. Defendant states there are no “incompatible policies” per se, but

certain classification policies do exist. Defendant has agreed to provide a

supplemental response that encompasses policies relating to the general

“incompatible” issue, but will have to access the potentially responsive documents

for safety concerns. The Court finds this to be relevant to Plaintiff’s religious

practices claim. The Court thus orders a supplemental response and this portion of

Plaintiff’s motion relating to the policies is GRANTED as to documents directly

concerning Plaintiff.

             7.     Religious policies.

      Defendant has agreed to product any policies relating to religious

accommodation of religious practices requests. This portion of Plaintiff’s motion

is, therefore, GRANTED.

             8.     Inmate roster.

      Plaintiff next seeks the “inmate rooster [sic] for E-pod in August 2017 Sept

2017.” Plaintiff contends Defendants placed African American inmates in the

same pod as him during this time even though he was told he could not go to

church services because was “not allowed to be around black inmates” as a result

of the incompatible policy.
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 6 of 14




      Jeffrey Kuhlman, counsel for Defendant Tippie, contends that Plaintiff’s

religious practices claim relates to the “short” time period of May 2017 when

Plaintiff asked to be separated from black inmates. Defendant thus argues that the

information for the time period requested by Plaintiff is irrelevant.

      Plaintiff contends the inmate coordinator requests, discussed above, will

“clear all this up.” He further contends that his issues were with a select group of

African American inmates who were no longer confined in the jail during the

timeframe relevant to this request. Plaintiff states that he knows the names of the

African American inmates who were in the pod, but wants documentation from

Defendants to establish that this occurred.

      The Court directed Mr. Kuhlman to produce a stipulation as to the race of

the inmates in Plaintiff’s pod during the relevant timeframe. Plaintiff stated he was

agreeable to this. This portion of Plaintiff’s motion is GRANTED in part.

             9.     April 22, 2018, body camera footage.

      Plaintiff also seeks body camera footage from April 22, 2018, which

Plaintiff contends was the date of one of his disciplinary hearings. Defendant

argues this information is irrelevant to the claims and defenses currently pending in

this case but rather relates to the excessive force claim that was dismissed by the

District Court.
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 7 of 14




      Even so, counsel for Defendant Tippie agrees to produce any footage from

April 22, 2018, that has not yet been produced and/or will confirm that all footage

has been produced previously (if that is the case). This portion of Plaintiff’s

motion is GRANTED in part.

             10.    Body camera footage from Amanda Phillis and Julia West.

      Plaintiff also moves to compel the body camera footage of Amanda Phillips

and Julia West taken while they escorted Plaintiff from “C-pod to Seg 2, then … to

medical cell 1.” Plaintiff seeks this information to establish the “intent” for

locking him down at the time in question. Counsel for Defendant Tippie indicated

that this occurred on March 14 – 20, 2018.

      Defendant has agreed to review the footage and confirm that all footage has

been produced. If additional footage exists that has not been produced, Defendant

is instructed to do so. This portion of Plaintiff’s motion is GRANTED.

             11.    Mail logs.

      Plaintiff contends that for “weeks at a time” he does not receive information

from the Court or information that has been sent in response to subpoenas he has

served. The Court indicated that this hearing would address issues relating to

subpoenas that were not responded but that production of actual mail logs

themselves was unnecessary at the present time. This portion of Plaintiff’s motion

is DENIED.
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 8 of 14




              12.    Purging.

       Plaintiff also sought “jail reports made on [his] alleged purging.” Plaintiff

contends he requested this information from counsel for Defendant Wagner as well

as “Cherokee County’s lawyers.”3

       Counsel for Defendant Tippie contends it will be difficult to locate this

information without a specifically narrowed timeframe because of the extended

length of time Plaintiff has been in the Cherokee County Jail. That stated, counsel

for Defendant Wagner indicates that Defendant Wagner produced responsive

documents within her possession, control, and custody, including reports on

purging.

       Plaintiff countered that he was not purging. As such, he contends that he has

no idea exactly when Defendants were “fabricating” this information about him.

Thus, he is unable to narrow the timeframe of the request.

       Upon inquiry from the Court, Plaintiff indicated the timeframe for his

dietary issues claim was February 2018 – end of 2019. As such, the Court Orders

Defendant to produce any such jail reports regarding Plaintiff purging generated in

2018 or 2019. This portion of Plaintiff’s motion is GRANTED.

              13.    Videos of Thomas DeGroot meetings.


3
 Although Cherokee County is no longer a Defendant in this case, the Court presumes
Plaintiff means the request was sent to counsel for Defendants Tippie, Phillips, and Ellis.
Counsel acknowledged that the request had been received and objected to.
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 9 of 14




      Finally, in the second Motion to Compel, Plaintiff seeks “videos of Thomas

DeGroot meeting with me for disciplinary hearings from 1-1-2017 to 12-31-18.”

(Doc. 207, at ¶ 5.) The Court finds this request, as worded, to be overly broad. As

such, this portion of Plaintiff’s motion is DENIED.

      B.     Plaintiff’s Motion for Order on Indigent Subpoenas (Doc. 206),
             and Motion for Court Order to Produce Subpoena Information
             (Doc. 215).

      These motions both seek to compel compliance with the same three third-

party subpoenas issued to Mercy Clinic, the Health Department, and Kansas

Department of Corrections. (Doc. 206, 215.) The Court notes that Returns of

Service have been filed for all 3 subpoenas: Doc. 175 for Katie Hite (Mercy

Clinic), Doc. 185 for Doug Burris (Kansas Dept of Corrections), and Doc. 186 for

Lisa Horn (Health Department). Although all three subpoenas have been served,

Plaintiff did not serve copies of this motion on the individuals/entities subpoenaed.

      Plaintiff alleges the third parties did not respond or that he received

improper objections from one of these third parties. As such, the Court GRANTS

the first of these motions (Doc. 206) and will issue an Order to Show Cause as to

why the recipients of the subpoenas should not be held in contempt. (Doc. 175

Katie Hite/Mercy Clinic, Doc. 185 Doug Burris/Kansas Dept of Corrections, and

Doc. 186 Lisa Horn/Health Department). These Show Cause Orders will be filed
   Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 10 of 14




separately and the Court will allow each third party 14 days to respond. The

second such motion relating to these subpoenas (Doc. 215) is found to be MOOT.

      C.     Defendant’s Motion to Strike Plaintiff’s Request for Admission
             (Doc. 208) and Plaintiff’s Motion for Defendants to Produce Sent
             Admissions (Doc. 214).

      The deadline to serve discovery in this case was November 30, 2020. (Doc.

106, at ¶1.) Plaintiff served the RFAs at issue to Defendant Wagner on December

19, 2020. (Doc. 208-1, at 3.) Similar RFAs were served on Defendants Tippie,

Ellis, DeGroot, and Phillips on December 20, 2020. (Doc. 220-1.)

      Defendant Wagner moves to strike the RFAs served by Plaintiff for being

served out of time in violation of the Scheduling Order. (Doc. 208; Doc. 106.)

Counsel for Defendants Tippie, Ellis, DeGroot, and Phillips argued that they have

no duty to respond to the Requests because they are untimely. It is undisputed that

Plaintiff did not request leave from the Court to serve these requests out of time or

to amend the Scheduling Order. Conversely, Plaintiff moves for an Order

requiring Defendants Tippie and Wagner to “return admissions answered or

showing why they refuse to do so.” (Doc. 214.)

      The Court acknowledges that the RFAs are technically out of time. That

stated, the Court finds the RFAs to be generally straightforward and related to the

claims and defenses in this case. The Court finds that the RFAs will narrow the
    Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 11 of 14




issues in this case and assist the parties in drafting the Pretrial Order. Further, it

will not be unduly burdensome or onerous for Defendants to be required respond.

      The Court thus DENIES Defendant’s motion to strike (Doc. 208) the

Requests for Admission and GRANTS Plaintiff’s motion to produce responses

(Doc. 214). Defendants are instructed to respond to the RFAs within fourteen

(14) days of the date of this Order. The Court does not find that Defendants have

waived their objections to the RFAs.

      D.     Motion for Indigent Subpoenas (Doc. 213).

      Plaintiff requests that two indigent subpoenas be served: 1) to Columbus

post office “for all mail logs addressed to Brian Waterman at Cherokee County

Jail”; and 2) to Defendant Tippie “to produce all mail logs on Brian Waterman and

general requests and inmate coordinator requests off the kiosk from 2018 to 2021.”

Plaintiff contends he needs this information because he is “missing countless

motions to the Courts and [he has] yet to receive materials subpoenaed from Kate

Hite, Doug Burris and Lisa Horn as court ordered.”4

      As for the subpoena to Defendant Tippie, Defendant argues that such a

subpoena is untimely because the discovery deadline has passed. (Doc. 219.) “It

is improper for party to utilize Rule 45 to attempt to circumvent the discovery



4
 The subpoenas to Kate Hite, Doug Burris and Lisa Horn are the subject of Plaintiff’s
Motion for Order on Indigent Subpoenas (Doc. 206), discussed in section B, above.
   Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 12 of 14




deadline.” Hollis v. Aerotek, Inc., 2015 U.S. Dist. LEXIS 144174, at *7 (D. Kan.

Oct. 23, 2015). Defendants also contend that Plaintiff is misguided in his

argument that his mail is being tampered with because discovery requests and

responses are not filed with the Court. (Id.)

      The Court DENIES this motion as out of time. It was clearly filed past the

discovery deadline contained in the Scheduling Order. Plaintiff will not be

allowed these two untimely subpoenas at this stage of the proceedings.

      E.     Motion to Continue Case After Larned (Doc. 216).

      Finally, Plaintiff asks that the pretrial and summary judgment deadlines be

postponed until after he “gets back from Larned” State Hospital. (Doc. 216.) He

indicates he is to be transferred “very soon.” (Id.)

      Defendants Tippie, Phillips, DeGroot, and Ellis respond that after five

months of being on the waiting list to be transferred, Plaintiff remains number 41

on the list. (Doc. 221, at 1-2.) According to Defendants, “[i]t will likely be

another four to five months before there is room for Plaintiff at LSH.” (Id., at 3.)

As such, Defendants contend there is no need to enter a stay at the present time.

      Counsel for Defendants Tippie, Phillips, DeGroot, and Ellis is instructed to

advise the Court if and when Plaintiff is to be transferred to Larned. If the transfer

occurs during the pendency of this litigation, the Court will suspend remaining
      Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 13 of 14




deadlines as necessary, sua sponte. As such, the motion is DENIED without

prejudice.

         F.     Scheduling.

         As a result of the rulings herein, the Court finds that certain adjustments

must be made to the Scheduling Order in this case. The Pretrial Conference is

rescheduled for March 15, 2021, 10:00 am. The parties’ draft Pretrial Order is due

to the Court by March 8, 2021.5 The dispositive motion deadline is extended to

April 2, 2021. The Court reiterates that these deadlines and dates will be stayed if

Plaintiff’s transfer to Larned State Hospital creates a conflict with any of these

deadlines.

         The Court reiterates to the parties that discovery is closed. No new

discovery will be allowed to be served. No discovery motions will be allowed

to be filed (other than those relating to the duties of the parties to comply with this

Order, if necessary). Nothing herein prohibits Plaintiff’s right to object to District

Court regarding the undersigned Magistrate Judge’s findings in this Order.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel

Defendant Tippie (Doc. 195) is GRANTED in part, DENIED in part, and found

to be MOOT in part as more fully set forth above, while Plaintiff’s Motion to

Compel (Doc. 207) is found to be MOOT as to categories A. 1. – 11. (which are


5
    The Court directed three copies of the Pretrial Order form be sent to Plaintiff.
   Case 5:18-cv-03092-JWB-KGG Document 228 Filed 01/22/21 Page 14 of 14




duplicative of Doc. 195), GRANTED as to category A. 12, and DENIED as to

category A. 13.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Order on Indigent

Subpoenas (Doc. 206) is GRANTED while Plaintiff’s Motion for Court Order to

Produce Subpoena Information (Doc. 215) is found to be MOOT as duplicative of

Doc. 206. The Court will issue individual Show Cause Orders to each of the three

third-parties on whom the underlying subpoenas were served.

      IT IS FURTHER ORDERED that Defendant’s Motion to Strike Plaintiff’s

Request for Admission (Doc. 208) is DENIED while Plaintiff’s Motion for

Defendants to Produce Sent Admissions (Doc. 214) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Indigent Subpoenas

(Doc. 213) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Continue Case After

Larned (Doc. 216) is DENIED without prejudice.

      IT IS FURTHER ORDERED that the Scheduling Order is amended as

outlined in Section F, above.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 22nd day of January, 2021.

                                      S/ KENNETH G. GALE
                                     KENNETH G. GALE
                                     United States Magistrate Judge
